Citation Nr: 1455301	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-27 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to sunlight, chemicals and/or extreme heat, or in the alterative, as secondary to service-connected posttraumatic stress disorder (PTSD), with depressive disorder and alcohol abuse.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had honorable active service from January 2004 to April 2004 and from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board has recharacterized the Veteran's claim for service connection for chronic cutaneous lupus erythematous more broadly to include any skin disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).  Additionally, in December 2013 testimony, the Veteran indicated his outbreaks coincided with stress and linked such to his service-connected PTSD. Thus, the claim has also been characterized as including on a secondary basis to such.

Service connection for the disability at issue was previously denied by a November 2008 rating decision, notice of which was issued on December 2, 2008.  A notice of disagreement was received within one year of notice of the determination and a statement of the case (SOC) dated in October 2009 was issued in November 2009.  The Veteran submitted a VA Form 9, substantive appeal, prior to the issuance of this SOC but did not subsequently submit a timely VA Form 9.  However, the Board notes that the Veteran submitted additional relevant evidence with regard to the disability at issue within 60 days of issuance of the SOC in November 2009.  Specifically, this evidence included a June 2009 private treatment record, received by VA in November 2009, which noted a rash, photosensitivity of the face and interface dermatitis of the left cheek.  If new and material evidence is received during an applicable appellate period following a RO decision (one year following issuance of notice of a rating decision or 60 days following issuance of a SOC), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  The Board finds that, as the November 2008 rating decision was reconsidered pursuant to 38 C.F.R. § 3.156(b), in light of receipt of the June 2009 private medical record within the appeal period, the claim should be addressed on the merits de novo as listed on the title page.

The October 2010 rating decision addressed new and material evidence but also adjudicated the claim on the merits, as did the subsequent September 2012 SOC.  Accordingly, the Board finds that it would not be prejudicial to the Veteran for the Board to address the merits of the claim.  Additionally, the Board notes that the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  38 C.F.R. § 20.304 (2014).  Hence, as receipt of that additional evidence did not extend the period to appeal the November 2008 rating decision, the October 2010 rating decision is on appeal, although, in the event the benefit sought is granted, the date of receipt of the claim which served as the basis for the November 2008 rating decision is for consideration.

In December 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The transcript of which is associated with the record. The record was held open for 60 days following the hearing so the Veteran could obtain and submit additional evidence.  Additional evidence, as described below, has been received.  In January 2014, the Veteran submitted additional evidence and waived review of the submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  However, a skin disease disability benefits questionnaire, dated September 2014, was associated with the electronic record within the Veterans Benefits Management System in October 2014.   Neither the Veteran nor his representative waived review of this additional evidence.  However, as the Veteran's claim herein on appeal is remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claim is re-adjudicated after the specified development is completed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
The Veteran was afforded VA skin disease examination in September 2008.  The September 2008 VA examiner stated in part, that the Veteran was symptom free after service, until May 2008 and only cited an August 1988 service record of treatment for urticaria.  However, in December 2013 testimony, and in other lay statements of record, the Veteran indicated a skin issue had manifested after separation from service in May 2007.  Additionally, in December 2013 testimony the Veteran stated his skin problem started during active service in the summer of 2006, and that he was treated with cortisone cream and sunblock.  Moreover, since the September 2008 skin disease examination report, there are additional diagnoses of record.  Specifically, the aforementioned September 2014 skin disease benefits questionnaire diagnosed acne and/or chloracne which affected body areas other than the face and neck, dermatitis of torso, face, back, upper and lower extremities, and papulosquamous disorder of the torso and back.  

Furthermore, the September 2008 VA skin disease examination report did not address the Veteran's contention that his skin condition is related to sunlight, chemicals and/or extreme heat, nor did the examination report address the claim as secondary to service-connected PTSD, with depressive disorder and alcohol abuse.  The Board notes that a February 2006 Environmental Occupational Health Workplace Exposure Data document is of record, and such provided an environmental exposure data and risk assessment for individuals deployed to a specific area of Kuwait from January 2003 to December 2006 and should be considered upon remand.  Thus, for the aforementioned reasons, the September 2008 VA skin disease examination report, and September 2014 VA skin disease benefits questionnaire, are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, another VA examination to obtain a nexus opinion is warranted.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Huntington VA Medical Center (VAMC) located in Huntington, West Virginia in August 2012.  Thus, on remand, updated VA treatment records from the Huntington VAMC, to include all associate outpatient clinics, since August 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, as noted above, the theory of secondary service connection for this claim was raised in December 2013 testimony, thus the Veteran has not yet been provided with the notice elements for secondary service connection, to include stating that the service-connected disability either caused or aggravated the nonservice-connected disability.  Accordingly, on remand, the Veteran and his representative must be sent a proper notice letter informing him of the information and evidence necessary to substantiate his secondary service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send a notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain the Veteran's updated VA treatment records from the Huntington VAMC, to include all associated outpatient clinics, since August 2012, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any skin disease/disability, that may be present, or was present during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand, the claims folder and electronic VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin condition (to include acne and/or chloracne, dermatitis and papulosquamous disorder) was present in service, was caused by service, or is otherwise related to service. 

The VA examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed skin condition was either caused, or chronically aggravated, by the Veteran's service-connected PTSD, with depressive disorder and alcohol abuse.

In rendering the requested opinions, the examiner must consider the Veteran's theory that his skin condition is attributable to sunlight, chemicals and/or extreme heat exposure during service.  The examiner should review the February 2006 Environmental Occupational Health Workplace Exposure Data record associated with the claims file.  The examiner should also give consideration to the Veteran's lay statements and testimony, as well as other lay statements of record, as to the onset of his skin problem.  

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



